 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                               No. 2:20-cv-00060 JAM GGH P
12                        Petitioner,
13            v.                                         ORDER
14    RICK HILL, Warden,
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 36.

23   Petitioner has filed objections to the findings and recommendations. ECF No. 41.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 4, 2021, are adopted in full; and
 3           2. The habeas petition is denied on its merits and is dismissed; and
 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6

 7
     DATED: April 30, 2021                           /s/ John A. Mendez
 8
                                                     THE HONORABLE JOHN A. MENDEZ
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
